Felton, J.
The petition in this ease, brought by a guest to recover damages from the driver of an automobile for gross negligence, and which alleged that the steering gear of defendant’s car was loose, which fact was known to defendant and unknown to petitioner; that just before the collision in which the injury occurred the defendant had several drinks of intoxicating liquor which at the time apparently did not affect him, but which with drinks of liquor previously taken, of which petitioner had no knowledge, so affected defendant’s judgment as to render him incompetent and incapable of driving his car; and that at a certain point in the road the defendant, with gross negligence and lack of care, suddenly and without warning turned his car across the road from the right to the left side and across a ditch into a barbed-wire fence, causing injury to the petitioner, set forth a canse of action, and there was' no error in overruling the general demurrer.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.